DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 11/07/2019.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement 
Information Disclosure Statement received 01/30/2020 has been reviewed and considered.

Allowable Subject Matter
Claims 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 8 and 17, the most relevant identified prior art includes: Lagoni et al. (US 2016/0260152 A1), Gupta et al. (US 2010/0138436 A1), and Yoon et al. (US 11,282,124 B1).
Lagoni is directed to systems and methods to increase the speed and ease with a user can discover compatible replacement parts for a specified model of a product.  Gupta describes methods and systems to suggest information to be used with an item being listed for sale by identifying co-occurring terms.  Lastly, Yoon provides for systems and methods directed to electronic catalog user experience improvements based on extracted item attributes.  As described in the rejection below, the combination of Lagoni in view of Gupta, and further in view of Yoon teaches the computer-implemented method of claim 7, from which claim 8 depends; and the system of claim 16, from which claim 17 depends.  However, the combination of Lagoni in view of Gupta, and further in view of Yoon does anticipate or render obvious: further comprising determining that one or more of the keywords are not included in the selected at least one compatible model, wherein the recommendation comprises a suggestion to remove the one or more of the keywords based on the determination that the one or more of the keywords are not included in the selected at least one compatible model, as recited in dependent claims 8 and 17.
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant' s claimed invention relying on improper hindsight bias.




	

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 1-9 are directed to a method, and claims 10-18 are directed to system, and claims 19-20 are directed to a manufacture.  Claims 1, 10, and 19 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1, 10, and 19 recite the abstract idea of “recommending a compatible model to be displayed and included in a title of an item listing”.
Specifically, representative claim 1 recites abstract concepts, including: determining…an identification of a target product; identifying… transactions for the target product based on the identification of the target product, the … transactions involving purchasers of the target product; identifying…corresponding product models for the purchasers of the target product; selecting…at least one compatible model for the target product from the identified product models; and causing…a recommendation for the at least one compatible model to be displayed …, the recommendation recommending that the at least one compatible model for the target product be included in a title of an item listing for the target product.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “recommending a compatible model to be displayed and included in a title of an item listing”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, recommending a compatible product model to be displayed with a product listing is a certain method of organizing human activity because it is an advertising and sales activity.  Thus claims 1, 10, and 19 recite an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claim 1, 10, and 19 recites the additional elements including; a computer; one or more hardware processors; online transactions; a computing device; a computer-readable storage medium storing executable instructions; and a non-transitory machine-readable storage medium.  Although the claims recites these additional elements, the additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 10, and 19 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “recommending a compatible product model to be displayed with a product listing” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 10, and 19 are ineligible. 
Claims 4-7, 9, 13-16, and 18 recite additional elements including: a listing creation user interface operable to receive user input.  The additional elements do not integrate the judicial exception into a practical application because they amount to no more than instruction to apply the abstract idea on a generic computer or merely use a computer as a tool to perform the abstract idea.  Additionally, the additional elements do not amount to significantly more because the additional elements, individually and in combination, do not add meaningful limitations to the abstract idea beyond generally linking the abstract idea to particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)).  Accordingly, claims 4-7, 9, 13-16, and 18 are ineligible.
Claims 9 and 18 recite additional elements including: a database.  The additional elements do not integrate the judicial exception into a practical application because they amount to no more than instruction to apply the abstract idea on a generic computer or merely use a computer as a tool to perform the abstract idea.  Additionally, the additional elements do not amount to significantly more because the additional elements, individually and in combination, do not add meaningful limitations to the abstract idea beyond generally linking the abstract idea to particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)).  Accordingly, claims 9 and 18 are ineligible.
	Dependent claim(s) 2-3, 8, 11-12, 17, and 20 merely further limit the abstract idea, without reciting any additional elements.  Therefore, claims 2-3, 8, 11-12, 17, and 20 are ineligible for the same reasons as identified with respect to claims 1, 10, and 19.
	
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lagoni et al. (US 2016/0260152 A1) in view of Gupta et al. (US 2010/0138436 A1).
Claim 1, Lagoni discloses a computer-implemented method comprising: 
determining, by one or more hardware processors, an identification of a target product (¶ [0062] “At block 302, a model number of a product is designated”; ¶ [0067]; ¶ [0093] “a processor device”); 
identifying, by the one or more hardware processors, online transactions for the target product based on the identification of the target product, the online transactions involving purchasers of the target product (¶ [0069] “At block 406, sorting criteria is selected for tailoring the list of compatible replacement parts generated in block 404. The sorting criteria can include, for example and without limitation, sorting based on popularity of the product (e.g., number of sales within the replacement part system, number of sales within the electronic commerce system, number of views of a product information page, etc.), prior user purchases, prior behavior of other owners of a designated product model, external factors, or the like.”); 
identifying, by the one or more hardware processors, corresponding product models for the purchasers of the target product (¶ [0069] “prior behavior of other owners of a designated product model”); 
selecting, by the one or more hardware processors, at least one compatible model for the target product from the identified product models (¶¶ [0069]-[0070] “At block 408, the list of replacement parts is sorted based on the criteria selected in block 406. The tailored listing of replacement parts can then be sent to a user or other system”); and 
causing, by the one or more hardware processors, a recommendation for the at least one compatible model to be displayed on a computing device … (¶ [0038] “The recommendation module 154 can then send the ordered list to the user device 102. The ordered list can include all the replacement parts identified by the replacement part module 152 or it can include a subset of those items.”; ¶ [0070] “The tailored listing of replacement parts can then be sent to a user or other system. This can increase the quality of options presented to a user when searching for replacement parts, thereby enhancing the user experience.”)
As shown above Lagoni discloses a recommendation for at least one compatible model  to the target product.  Lagoni does not disclose:
…the recommendation recommending that the at least one compatible model for the target product be included in a title of an item listing for the target product. 
However, Gupta et al., hereinafter “Gupta”[Symbol font/0x2D]which like Lagoni is directed to suggesting information to be used with an item listing[Symbol font/0x2D] teaches:
recommending that the at least one compatible term for the target product be included in a title of an item listing for the target product (Gupta ¶ [0031] “The suggestion application(s) 208 may extract one or more terms from the title information of the item being listed. Based on the extracted terms, co-occurring terms may be determined as suggested to the user. The co-occurring terms and/or the terms with the high desirability scores may be suggested as candidates that may be used to modify the title information.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lagoni to include the recommendation for inclusion in a title of an item listing for the target product, as taught by Gupta.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Lagoni to include recommendation for inclusion in the title of Gupta because title information that is too short and/or not descriptive, thereby failing to trigger the attention of potential buyers (Gupta: ¶ [0022]).

Claim 2, the combination of Lagoni in view of Gupta teaches the computer-implemented method of claim 1.  Lagoni further discloses:
wherein the online transactions for the target product are identified based on the online transactions occurring during a most recent period of time (¶ [0024] “The replacement part system can also analyze information related to other users. For example, the replacement part system can analyze a popularity of replacement parts compatible with the particular model of the washing machine. The replacement part system can then tailor the results of the user's query based on popularity of replacement parts. The popularity can be determined from shopping behaviors across all users on the electronic commerce system or it can be limited to a subset of users, such as users that own the particular model of the washing machine. The replacement part system can also analyze information related to external factors, such as time of year, location of the user, and the like. For example, the replacement part system can tailor replacement part listings to include parts for a lawn mower in spring or summer and a snow blower in fall or winter.”).  

Claim 3, the combination of Lagoni in view of Gupta teaches the computer-implemented method of claim 1. Lagoni further discloses, wherein the selecting the at least one compatible model for the target product from the identified product models comprises: 
ranking the identified product models based on a corresponding number of online transactions for each one of the identified product models (¶ [0038] “ For example and without limitation, a decision tree or algorithm may define a ranking or weight for a particular item depending on popularity, user rating, sales ranking, cost, and/or category of the item. A user's prior purchases, prior interactions of other owners of a specified model, and/or external factors may also be used to determine the ranking or weight of an item.”; ¶ [0069] “The sorting criteria can include, for example and without limitation, sorting based on popularity of the product (e.g., number of sales within the replacement part system, number of sales within the electronic commerce system, number of views of a product information page, etc.), prior user purchases, prior behavior of other owners of a designated product model, external factors, or the like. The popularity of a replacement part can be based on an absolute number of sales or it can be based on a relative number of sales.”); and 
selecting the at least one compatible model for target product based on the ranking (¶ [0038] “The recommendation module 154 can then send the ordered list to the user device 102. The ordered list can include all the replacement parts identified by the replacement part module 152 or it can include a subset of those items. For example, the replacement part module 152 can exclude items from the ordered list if the ranking or weighting of the item does not meet designated criteria.”).  

Claim 4, the combination of Lagoni in view of Gupta teaches the computer-implemented method of claim 1. Lagoni further discloses, wherein the recommendation is displayed within a listing creation user interface operable to receive user input for creating the item listing (Fig. 8; Fig. 9; ¶ [0079] “FIG. 9 illustrates a representation of an example network page 900 displaying details about a product with listings for compatible parts and accessories 902. The network page 900 represents a detail page for a particular product. The replacement part system can determine compatible replacement parts for the particular product and a listing of some compatible replacement parts can be displayed under a heading of compatible parts and accessories 902”)

Claim 5, the combination of Lagoni in view of Gupta teaches the computer-implemented method of claim 1 Lagoni further discloses, wherein the identification of the target product is determined based on at least one of a keyword and an image submitted as input via a listing creation user interface operable to receive user input for creating the item listing (¶ [0062] “The replacement part system 104 can be configured to determine which model number and manufacturer is appropriate based on context. The context can include a search query, preferences of a user, purchase and/or browsing history of the user, popularity of the model, external factors, or the like.  In some embodiments, the model number is provided by a user in response to a query from the replacement part system 104. For example, networked pages can be provided with elements configured to receive model number information. Examples of such networked pages are described herein with reference to FIGS. 5 and 7.”)  

Claim 6, the combination of Lagoni in view of Gupta teaches the computer-implemented method of claim 1. The computer-implemented method of claim 1, wherein the recommendation for the at least one compatible model is displayed as an auto-completion suggestion for a user interface element of a listing creation user interface operable to receive user input for creating the item listing (Gupta ¶ [0024] “ The listing service may be associated with a graphical user interface (GUI) presented via a webpage. The webpage may be associated with a website of the network-based marketplace. The user 101 may use the listing service to provide information about the item offered for sale”; ¶ [0038] “Adding a new term or removing an existing term may be performed using a GUI and mouse click operations. This may be convenient since the user may not have to use a keyboard to do the addition or removal of terms. For some example embodiments, whenever the user modifies the title information, the suggestion application(s) 209 may automatically analyze the modified title information and may present a new set of suggestions based upon the modified title information.”), the recommendation being displayed based on one or more keywords submitted as input via the listing creation user interface (Gupta ¶ [0028]; ¶¶ [0030]-[0031] “The suggestion application(s) 208 may extract one or more terms from the title information of the item being listed. Based on the extracted terms, co-occurring terms may be determined as suggested to the user. The co-occurring terms and/or the terms with the high desirability scores may be suggested as candidates that may be used to modify the title information. It may be noted that the suggestion application(s) 209 may extract the one or more terms from other section (e.g. item description information, etc.) of the listing besides the title information”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lagoni to include the interface and auto-completion suggestion, as taught by Gupta.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Lagoni to include the interface and auto-completion suggestion of Gupta in order to provide convenience to user since the user may not have to use a keyboard to do the addition or removal of terms (Gupta: ¶ [0038]).

Claim 9, the combination of Lagoni in view of Gupta teaches the computer-implemented method of claim 1. Lagoni further discloses,  further comprising storing, by the one or more hardware processors, the at least one compatible model in a database in association with the target product (¶ [0025] “The replacement part system can include a replacement part compatibility data store that includes information about product models and compatible parts, wherein the compatible parts can be provided by multiple sellers, vendors, manufacturers, etc. Using this data store, the replacement part system can identify compatible parts provided by any number of vendors. For example, the replacement part system can list parts that are compatible with a particular model of oven, including OEM parts and generic parts”), wherein the causing the recommendation for the at least one compatible model to be displayed on the computing device comprises: 
…retrieving the at least one compatible model from the database for inclusion in the recommendation … (¶ [0026] “ The replacement party system can analyze OEM part and model information stored in a replacement part compatibility data store to generate a list of product models that are compatible with the vendor's item”).
Lagoni does not disclose:
detecting that a user is creating the item listing for the target product via a listing creation user interface operable to receive user input for creating the item listing; and 
retrieving the at least one compatible model from the database for inclusion in the recommendation based on the detecting that the user is creating the item listing for the target product.
However, Gupta further teaches:
detecting that a user is creating the item listing for the target product via a listing creation user interface operable to receive user input for creating the item listing (Gupta; Fig. 3B; ¶ [0039] “ Interface 380 may include a title area 385 to receive title information from the user. In this example, the title information includes the phrase "Ipod Nano mp3"); and 
retrieving … from the database for inclusion in the recommendation based on the detecting that the user is creating the item listing for the target product (Gupta; ¶ [0041] “The search co-occurring terms in item information application(s) 405 may search the database 108 to find co-occurring terms in the stored item information. For some example embodiments, the search co-occurring terms in item information may search the title information of the items. The results of the search co-occurring terms in queries application(s) 400 and the search co-occurring terms in item information application(s) 405 may be used by the co-occurring terms ranking and selection application(s) 410. For some example embodiments, the results may be used individually to provide suggested terms to the user.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lagoni to include the detecting that a user is creating the item listing, as taught by Gupta.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Lagoni to include the detecting that a user is creating the item listing of Gupta because title information that is too short and/or not descriptive, thereby failing to trigger the attention of potential buyers (Gupta: ¶ [0022]).

Claims 10-15 and 18 are directed to a system.  Claims 10-15 and 18 recite limitations that are parallel in nature as those addressed above for claims 1-6 and 9 which are directed towards a method.  Claim(s) 10-15 and 18 are therefore rejected for the same reasons as set forth above for claims 1-6 and 9, respectively.

Claims 19-20 are directed to a non-transitory computer-readable medium.  Claims 19-20 recite limitations that are parallel in nature as those addressed above for claims 1-2 which are directed towards a method.  Claim(s) 19-20 are therefore rejected for the same reasons as set forth above for claims 1-2, respectively.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lagoni in view of Gupta, and further in view of Yoon et al. (US 11,282,124 B1).
Claim 7, the combination of Lagoni in view of Gupta teaches the computer-implemented method of claim 1. Lagoni further discloses, further comprising: 
receiving, by the one or more hardware processors, keywords submitted by a user to be included in … the item listing for the target product via a listing creation user interface operable to receive user input for creating the item listing (Fig. 5; ¶ [0073]); …
wherein the recommendation for the at least one compatible model is caused to be displayed on the computing device based on … the keywords submitted by the user (¶ [0062] “The replacement part system 104 can be configured to determine which model number and manufacturer is appropriate based on context. The context can include a search query, preferences of a user, purchase and/or browsing history of the user, popularity of the model, external factors, or the like.  In some embodiments, the model number is provided by a user in response to a query from the replacement part system 104. For example, networked pages can be provided with elements configured to receive model number information. Examples of such networked pages are described herein with reference to FIGS. 5 and 7.”)  
Lagoni does not disclose keywords submitted by a user to be included in the title of the item listing.
However, Gupta further teaches:
receiving, by the one or more hardware processors, keywords submitted by a user to be included in the title of the item listing for the target product via a listing creation user interface operable to receive user input for creating the item listing (Gupta ¶ [0024] “ For some example embodiments, the user 101 may use a client device to list an item and to offer the item for sale in the network-based marketplace. The user 101 may connect to the network 106 and access a listing service of the network-based marketplace. The listing service may be associated with a graphical user interface (GUI) presented via a webpage. The webpage may be associated with a website of the network-based marketplace. The user 101 may use the listing service to provide information about the item offered for sale. The information may include, for example, title information, item description information, price information, shipping information, etc.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lagoni to include the receipt of keywords, as taught by Gupta.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Lagoni to include the keywords of Gupta because title information that is too short and/or not descriptive, thereby failing to trigger the attention of potential buyers (Gupta: ¶ [0022]).
The combination of Lagoni in view of Gupta does not disclose the following limitations, however Yoon et al, hereinafter “Yoon” [Symbol font/0x2D][Symbol font/0x2D]teaches:
determining, by the one or more hardware processors, that the keywords submitted by the user comprise a total number of compatible models that exceeds a maximum threshold number of compatible models for the title of the item listing (Yoon: Col 6, l.60 - Col 7, l. 10 “For example, the engine 110 may determine that the token “printed” appear subsequent to the token “flower” more frequently in the item descriptions 114 than “women's” appears subsequent to “printed.” The token, “mini,” may additionally be determined to have a higher probability than “mini flower.” For example, there may be a limited (e.g., less than a threshold) number of cases in which “mini” and “flower” are included together (e.g., adjacent) in the item descriptions 114. The portion, “this is a,” may optionally be ignored. As an example, this portion may be determined to be too common within the item descriptions 114 (e.g., the portion may be included in item descriptions greater than a threshold number of times”), 
wherein the recommendation for the at least one compatible model is caused to be displayed on the computing device based on the determination that the keywords submitted by the user comprise the total number of compatible models that exceeds the maximum threshold number of compatible models (Yoon; Col 7, ll. 1-15; Col 13, ll. 25-35 “In some embodiments, the system may limit an extent to which items are filtered. For example, the system may identify items which are associated with a top threshold number of attributes (e.g., 3 attributes, 4 attributes, and so on).”; Col 16, ll. 30-40).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Lagoni in view of Gupta to include the maximum threshold number as taught by Yoon.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method of Lagoni in view of Gupta to include the maximum threshold number of Yoon in order to succinctly explain reasons for the recommendations as opposed to less easily digestible reasons for recommendations (Yoon: Col 16, ll. 40-50).

Claim 16 is directed to a system.  Claim 16 recites limitations that are parallel in nature as those addressed above for claim 7 which is directed towards a method.  Claim(s) 16 is therefore rejected for the same reasons as set forth above for claim 7.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Uma Sawant and Vijay Gabale) tackles the product discovery problem for fashion e-commerce catalogs where each input listing text consists of descriptions for one or more products; each with its own set of attributes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625